 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11
     Jason Toranto, an individual,                Case No. 16-cv-1709-JAH-NLS
12
                  Plaintiff,                      ORDER GRANTING JOINT EX
13                                                PARTE REQUEST REGARDING
           v.                                     PLAINTIFF’S RULE 11 MOTION
14
     Daniel Jaffurs, an individual, et al.,       [ECF Nos. 371, 375]
15
                  Defendants.
16
17
18         On October 8, 2019, Plaintiff filed a Motion for Rule 11 Sanctions against
19 third party UCSD. ECF No. 369. Before the Court now is the parties’ joint request
20 to set this motion for hearing in front of Magistrate Judge Stormes and for the Court
21 to issue a scheduling order consistent with the new hearing date. ECF Nos. 371,
22 375.
23         The parties state that the Rule 11 sanctions motion is based on the same
24 underlying conduct as Plaintiff’s previous Motion for Civil Contempt and Sanctions
25 against UCSD. See ECF No. 357. The only reason for two separate motions is so
26 that Plaintiff could satisfy the requirements under Rule 11 that such a motion be
27 brought “separately from any other motion.” ECF No. 375 at 2. Thus, because the
28 previous Motion for Contempt has been referred to and set for hearing in front of

                                              1                   Case No. 16-cv-1709-JAH-NLS
 1 Judge Stormes on November 13, 2019, the parties request the same hearing date for
 2 the Rule 11 motion and for the Court to set a consistent briefing schedule. Id. at 2-
 3 3; see also ECF No. 363, 368.
 4        Good cause appearing, the Court GRANTS the motion. The Rule 11 motion
 5 was originally set in front of District Judge Houston, but has now reset in front of
 6 Magistrate Judge Stormes. A hearing on the motion is set for November 13, 2019
 7 at 10:00 a.m. in Courtroom 15B. UCSD must file its opposition by October 30,
 8 2019. Plaintiff must file his reply by November 6, 2019.
 9        IT IS SO ORDERED.
10 Dated: October 18, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2                    Case No. 16-cv-1709-JAH-NLS
